Title: From Louisa Catherine Johnson Adams to John Adams, 11 May 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My dear John
					Washington 11 May 1818
				
				I intended answering your last Letter my dear John after I had received the acknowledgement of mine containing five dollars which I wished you to expend for me in the purchase of a Lottery ticket—As you do not mention it at all in yours of the 3d. of this Month I am apprehensive that it has not reached you in safety—I have just began reading the memoirs of Doctor Franklin published by his Grandson which is one of the most interesting books I ever met with and I strongly recommend to all three of you to read it attentively if you can procure it as you will not only be amused but may derive the most solid advantages from its perusal and from the adoption of many of the plans which he invented to improve his heart, his mind, and last his manners—Keeping a journal is a very good and useful employment but it has often occurred to me that it might also be productive of some bad consequences that is to say that from the habit of never noticing any events unfavorable to ourselves and only writing those circumstances which in fact form by far the smallest portion of our lives we are not sufficiently led to the investigation of our faults and from the habit of painting ourselves with the most pleasing colours we acquire a degree of egotism which leads us to imagine we possess a high degree of virtue when in fact our neighbours who understand us better know us to possess but a moderate stock—I should therefore think Doctor Franklin little book might be introduced into a journal with great profit to the writer and the little black mark would serve to remind him that it requires the attention of a life to aim at as to hope to attain perfection—and this attention will so confirm good habits that I need not tell my beloved Son how strongly it is recommended to him by his affectionate Mother
				
					L. C. Adams
				
				
			